IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

AMANDA LYNN MANATA,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1925

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant; Amanda Lynn Manata, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      The appellant appeals her convictions for one count of organized scheme to

defraud and one count of grand theft, entered after an open plea to the charges. For

the reasons discussed below, we affirm the appellant’s conviction for organized

scheme to defraud, but reverse and remand for the trial court to vacate the
appellant’s conviction for grand theft and to resentence the appellant on the

organized scheme to defraud conviction.

      Convictions for both grand theft and scheme to defraud violate double

jeopardy when both “are based on common allegations.” Saddler v. State, 921 So.

2d 777 (Fla. 1st DCA 2006).        Here, both crimes were based on the same

allegations that the appellant stole money from her employer by writing checks to

herself between March 20, 2014, and September 4, 2014. Thus, we reverse and

remand for the trial court to vacate the appellant’s conviction and sentence for

grand theft, see Pizzo v. State, 945 So. 2d 1203, 1207 (Fla. 2006) (holding that

grand theft was a lesser offense of organized fraud, for double jeopardy purposes,

requiring reversal of grand theft convictions), and to resentence the appellant on

the remaining organized scheme to defraud count. See Anucinski v. State, 148 So.

3d 106 (Fla. 2014) (holding that appropriate remedy for defendant improperly

convicted of both theft and dealing in stolen property is to remand for court to

vacate one of the sentences and to resentence the defendant on the remaining

count); Gonzalez v. State, 123 So. 3d 691 (Fla. 4th DCA 2013) (reversing

conviction and sentence on double jeopardy grounds and remanding for circuit

court to resentence the defendant on the remaining count).

      AFFIRMED in part, REVERSED AND REMANDED in part, for

proceedings consistent with this opinion.

                                            2
ROBERTS, C.J., MAKAR and OSTERHAUS, JJ., CONCUR.




                          3